DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 4/18/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 5, 15, 22. Claims 1-15, 22-27 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 14, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetzel (US 20020017656) in view of Zhou (WO 2018222678).
As to claims 1 and 22, Graetzel is directed to an electronic device (Figure 1; and where the method steps of claim 22 aren’t expressly noted, the “forming”, etc, steps are necessarily performed) comprising:
First and second electrodes spaced apart from each other (2 and 5; paragraph 0029); and
A semiconductor layer (4) comprising:
A plurality of quantum dots (7), 
Wherein the plurality of quantum dots do not comprise cadmium, lead, or mercury, wherein the plurality of quantum dots comprise a Group IIIA-VA compound comprising a Group IIIA metal and a Group VA element wherein the Group IIIA comprises In and the Group VA comprises arsenic (InAs; claim 13), 
Wherein a molar ratio of the Group VA element with respect to the Group IIIA metal is less than or equal to 1.2:1 (InAs with 1:1 molar ratio reads on the instantly recited range; Further, when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03), 
Wherein the semiconductor layer is disposed between the first and second electrode (see configuration in Figure 1).
Graetzel fails to teach the plurality of QDs comprising InSb, InAsxSb1-x. InGaxSb1-x. InxGa1-xSb, InxGa1-xAsySb1-y but does teach InAs.
Zhou is directed to an electronic device (Figures) comprising Group IIIA-VA compound quantum dots configured of materials such as InSb and InAs (paragraph 0030).
Therefore it would have been within purview of a skilled artisan at the time of the invention to try InSb in place of InAs in the Graetzel device as suggested by Zhou who presents a list of appropriate materials with a reasonable expectation of success.
Regarding claims 2 and 3, the prior art teaches the semiconductor layer comprising an alkali metal sulfide (Na2S) (quantum dot deposition requires Na2S (paragraph 0036).
Regarding claim 8, the prior art teaches InAs (claim 13).
Regarding claim 14, the prior art teaches the semiconductor layer (4 and including sub-layer 13) being in contact with the first and second electrodes (2 and 5).  The Examiner notes that the semiconductor layer (4) is also in electrical contact with the first and second electrodes (2 and 5).
Regarding claim 15, the prior art device is capable of functioning as an electronic device being a field effect transistor (see full dicsussion in claim 1).  The Examiner notes that the preamble language is deemed functional language as the limitations of claim 15 are identical to claim 1.
6.	Claim 6-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetzel (US 20020017656) in view of Zhou (WO 2018222678) as applied to claim 1 above.
Regarding claims 6-7, Applicant is directed above for a full discussion of modified Graetzel as applied to claim 1.  The reference teaches that the bandgaps/absorption ranges of quantum dots are adjustable through the particle size (paragraph 0019).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to monitor and control the sizing of the quantum dots to improve conversion efficiency of the device at its desired conversion wavelength, with a reasonable expectation of success.  Such modification of the sizing desires to minimize the standard deviation of the particle size to be as small as possible.  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Thus, the workable ranges of less than 15% and less than 10% are rendered obvious by the prior art teaching.	
Regarding claims 9 and 10, the prior art teaches the same method with the same materials, there is a reasonable basis to conclude that the device will have the same physical properties as those instantly claimed, including the same responsivity and external quantum efficiency (see MPEP 2112.02 (l)).  This renders obvious the requirement of a responsivity of greater than or equal to 3x10-3 amperes per watt when irradiated with light of about 1.55 micrometers and an external quantum efficiency of greater than or equal to about 0.2% when being irradiated with light of 1.55 micrometers.
	Regarding claim 11, the prior art teaches a dense TiO2 (3) which reads on the instantly required insulation layer and the extended portion of 2 under layer 3 serves as the third electrode (Figure 1 shows the third electrode facing the semiconductor layer and insulation layer, 3, interposed between the semiconductor layer (4) and the third electrode, extended portion of 2).
	Regarding claims 12 and 13, the prior art teaches the same method with the same materials, there is a reasonable basis to conclude that the device will have the same physical properties as those instantly claimed, including the same field effect hole mobility and field effect electron mobility (see MPEP 2112.02 (l)).  This renders obvious the requirement of a field effect hole mobility of greater than or equal to about 2.5x10-3 square centimeters per volt-second and a field effect electron mobility of greater than or equal to about 1 square centimeter per volt-second.
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetzel (US 20020017656) in view of Zhou (WO 2018222678)  as applied to claim 1 above, and further in view of Kim (US 20180016495).
Regarding claim 4, Applicant is directed above for a full discussion of Graetzel as applied to claim 1.  The prior art teaches quantum dots of III-V (InAs or InP, claim 13) but fails to teach a surface treatment with trioctylphosphine (TOP) and indium halide.
Kim is directed to III-V quantum dots coordinated by TOP for desired wavelength shift (specifically blue shift) in the final product (paragraph 0097) and indium halide in formation processing (paragraph 0116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to treat the quantum dots with TOP and indium halide to achieve a wavelength shift, if blue shift is desired, for quantum dot processing, as taught by Kim, with a reasonable expectation of success and without undue experimentation.
Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the reference as it was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726